Citation Nr: 1709641	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was remanded by the Board in July 2011, August 2012, July 2013, and March 2016 for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for cervical spine injury with degenerative joint disease (DJD), intervertebral disc syndrome, and status post vertebral artery occlusion (neck disability), rated 40 percent disabling; chronic lumbosacral strain (back disability), rated 40 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  His combined rating is 70 percent disabling from October 6, 2005.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected back and neck disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from securing or following any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for a low back disability (currently at 40 percent), a neck disability (currently at 40 percent), tinnitus (currently at 10 percent); and bilateral hearing loss (noncompensable).  His combined rating is 70 percent from October 6, 2005.  He is thus eligible for consideration for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

In a March 2010 statement, the Veteran stated that back and neck pain caused him to be unreliable at work and he was unable to perform most tasks required at his previous job.

The Veteran was afforded a VA examination in September 2011.  There, the Veteran reported working in the plastic molding business for about 15 years.  He reported that he stopped working two years prior due to back pain.  Frequent flare-ups of back and neck pain were noted and the Veteran reported an inability to perform any work during a flare-up.  The Veteran reported that during periods when he does not experience a flare-up, he is able to perform activities that do not require prolonged walking, standing, heavy lifting and strenuous physical activity.  The examiner stated that she was unable to opine as to the impact of the Veteran's neck and back disabilities on his employability without knowing the full extent of the Veteran's educational level, vocational training and specific occupational duties.

The Veteran was afforded a VA examination in June 2016 to determine the occupational impacts of the Veteran's service-connected neck and back disabilities.  The examiner noted that the Veteran was previously employed as a machinist, which required lifting, which caused an increase in neck pain.  Regarding the back, the examiner noted that limitations include: heavy or unassisted lifting; repetitive rotation of the back; carrying, pushing, or pulling heavy objects; vibrational stresses; overhead work; and prolonged sitting.  It was also noted that prolonged standing may aggravate pain and rest periods are an important part of the Veteran's treatment.

The June 2016 VA examiner concluded that the Veteran's neck and back disabilities would prohibit lifting and prolonged sitting, as those activities cause increased neck and back pain.  However, his neck and back disabilities do not cause any further additional occupational limitations.  While not providing an actual opinion, it appears that the examiner concluded that the Veteran's service-connected back and neck disabilities would not render the Veteran unemployable.

The Board notes that no medical opinion is dispositive of whether or not the Veteran is unemployable.  Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence. Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Given the above evidence, the Board finds that the evidence is in at least equipoise as to whether the Veteran's service-connected low back and neck disabilities prohibits him from securing and maintaining substantially gainful employment.  The Veteran's work history is exclusively in the manual labor field.  The June 2016 VA examiner noted that the Veteran is unable to either sit or stand for prolonged periods.  Further, the Veteran is unable to lift objects without assistance.  The Veteran's low back disability also prohibits him from carrying, pushing, or pulling heavy objects.  Finally, the examiner stated that the Veteran's lumbar spine disability requires rest periods as part of his treatment.  

The Board acknowledges the apparent opinion of the June 2016 VA examiner that the Veteran's disabilities do not render him unemployable.  However, as discussed above, the ultimate unemployability determination is a legal one.  See Geib, 733 F.3d at 1354.  Further, the examiner only noted the occupational limitations of prohibited prolonged standing and sitting.  However, a host of limitations outside of the prohibited prolonged standing and sitting were noted by the VA examiner in her report, despite her statement that those were the only such limitations.  Moreover, as noted above, the examiner never offered any explicit conclusion as to whether the Veteran's neck and back disabilities render him employable.  In any event, as the determination is a legal one, the Board concludes that service-connected back and neck disabilities render the Veteran unemployable.  The Veteran is unable to both sit and stand for any prolonged duration.  He is not able to lift objects unassisted or lift heavy objects.  The Veteran is also unable to carry, push or pull heavy objects.  Finally, the Veteran's low back requires periods of rest as part of his treatment regimen.  Given the Veteran's exclusive work history in manual labor, the Board concludes that his low back and neck disabilities would render the Veteran unemployable.

Thus, the Board finds that the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  See Geib, 733 F.3d at 1354.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


